Title: To Thomas Jefferson from Jefferson Phelps, 15 January 1822
From: Phelps, Jefferson
To: Jefferson, Thomas


Reverenced Sir
Parkersburgh Wood County Va
January 15th 1822
I am urged by the compelling hand of necessity to Submit to a course which my sense of dignity will not justify, a course which perhaps cannot be justified by a true sense of propriety; but it is one which, if it should meet with your approbation will greatly contribute to  my interest, although it is not consonant to that dignity which is generally considered the most laudable & prominent characterestic of man: I am a young-man arrived at the age of twenty in indigent circumstances, desirous to advance in Science and Literature; but all opportunities for extending my inquries are cut off by the misfortune of bad management of my Father, the perticulars of which I shall not trouble you with; I have laboured under many disadvantages since I arrived at the years of discression, being obliged to become an instructor & a pupil alternatly to enable me to prosecute my studies thus far: I have acquired a tolerable knowledge of the Latin Language & am a good English Grammarian my other enquiries are rather superficial—If you can in your wisdom & benevolence take me under your—Patronage & afford me opportunity of improvement the returns which I shall be enabled to make will be sentiments of gratitude & sedulous endeavours to improve at least—There favors are not solicited under consideration of any right or claim that I can have to your patronage either on account of name-sake or any other consideration, but that I may render my self worthy of your promotion—I advance no more, but wish to hear the event of my letter, & hope that you will pardon this assumed privilege & perhaps unbecoming intrusion:I subscribe myself with much esteem & respect Sir your excellency’s most obedient servant—Jefferson Phelps